Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Guo: 20150243284 and further in view of Wang: 20050228651.
Regarding claim 1, 14, 20
Guo teaches:
An apparatus, method and means for: 
receiving a digital representation of an audio signal (Guo: ¶ 65, 169, 184; Fig 3, 12, 22: a received noisy speech signal such as by microphone 2249 converted to digital representation such as at audio codec 2251, the means for receiving comprising a microphone and digital interface considered substantially similar to the microphone input and encoder of disclosed in the instant specification ¶ 39; Fig 2);
 identifying, based at least in part on receiving the digital representation of the audio signal, a database that is pre-encoded according to a coding standard and that comprises a quantity of digital representations of other audio signals (Guo: ¶ 64-69, Fig 3, 12: a recognized speaker provides indicia thereof to dictionary selection module which is used to obtain dictionaries generated by offline learning module 348 and provided at speaker dictionary database 350; as compared to coding manager 625, 710 of the instant specification ¶ 73, 84-86); 
encoding the digital representation of the audio signal using a machine learning scheme and information from the database pre-encoded according to the coding standard (Guo: 8-12, 162-165; Fig 3, 12, 22: reconstructed encoding of the input speech signal generated by machine learning at least by training, converging, etc. a filter based on a provided dictionary and/or minimizing a reconstruction error based on a provided dictionary; further machine learning operates to generate the dictionaries in the dictionary database, each of which recursively 
generating a bitstream of the digital representation that is compatible with the coding standard based at least in part on encoding the digital representation of the audio signal (Guo: ¶ 73; an output module selects an appropriate signal for output based on reconstruction error; instant specification: ¶ 49 Fig 3: a codec operative to output an audio signal compatible with parameters of the input audio signal); and outputting a representation of the bitstream (Guo: ¶ 73; Fig 3: selected signal provided at output).

Guo suggests but is not explicitly in teaching the identification of a database that is pre-encoded according to a coding standard. That is, broadly and reasonably, the pre encoded databases of Guo participate in a coding standard as they utilize a codec and are pre encoded based on the codec but such coding is more implicit than explicitly discussed. In a related field of endeavor Wang teaches a speech coder (Wang: Abstract; ¶ 13); suitable to provide a digital representation of input speech using and encoder (Wang: ¶65-67; Fig 2: speech is coded into a buffer in concert with a speech encoder to generate a packetized set of frames) wherein selection of a particular codebook is determined by a frame rate change, format, etc. (Wang: ¶ 143). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to utilize the Wang taught identification using a coding standard within the Guo system and method. The average skilled practitioner would have been motivated to do so for the purpose of adapting a frame rate, matching an input rate with an output rate, or indeed benefit from any of the well-known utility of codec standards and would have expected predictable results therefrom.

Regarding claim 2, 15
Guo in view of Wang teaches or suggests:
An apparatus, method and means, further comprising: 
pre-encoding the database according to the coding standard prior to receiving the digital representation of the audio signal (Guo: ¶ 168, 169: speaker dictionary encoded in concert with input/output parameters of a codec 2251; input speech selects among pre-encoded dictionaries); (Wang: ¶ 10, 13, 143: codec managers codebook compatibility with input/output signal); and 
selecting the pre-encoded database based at least in part on a criterion, wherein identifying the database pre-encoded according to the coding standard is based at least in part on the selecting (Wang: ¶ 10, 13, 143: selection of a particular codebook is determined by input and/or output properties of an audio stream; i.e. a frame rate change, format, etc. thereby generating a packetized set of frames following a particular protocol).

Regarding claim 3
Guo in view of Wang teaches or suggests:
An apparatus, method and means, wherein the criterion comprises one or more of a format of the audio signal, a transmission rate associated with a transmission of the audio signal, or a network associated with the transmission of the audio signal (Wang: ¶ 10, 13, 143: selection of a particular codebook is determined by input and/or output properties of an audio stream; i.e. a frame rate change, format, etc. thereby generating a packetized set of frames following a particular protocol).

Regarding claim 4, 16

An apparatus, method and means, wherein pre-encoding the database according to the coding standard comprises: 
encoding a set of packets according to the coding standard (Guo: ¶ 64-69, 169; Fig 3, 12, 22: input samples encoded by a codec and used to populate a dictionary database); (Wang: ¶65-67; Fig 2: speech is coded into a buffer in concert with a speech encoder to generate a packetized set of frames following a particular protocol), wherein one or more packets of the set of packets correspond to a database frame in the database (Guo: ¶ 128, etc.: frames of the input speech modelled based on a coding standard and used to determine a dictionary, codebook, etc. and resolve entries with the dictionary corresponding to the frame); (Wang: ¶ 11, 79-85; Fig 3: system operates to resolve and buffer frames at a mux wherein the buffered frames correspond to frame information in determined codebooks and the packets assembled based on classification, codebook and other predictive parameters); and inserting a set of reset frames between one or more packets of the encoded set of packets (Wang: ¶ 97-102; Fig 2, 5, 6: mux operates to buffer frames and insert a reset frame based on a variety of determined criteria said reset or intra frame interposed the output P packets wherein the set comprises a set of one or multiple reset frame(s)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to utilize the Wang taught framing and intra frame assignments based on determinations made in concert with the Wang taught classifier, codebooks, etc. within the Guo system and method. The average skilled practitioner would have been motivated to do so for the purpose of providing an enhanced speech output while minimizing coding complexity, output error, etc. and would have expected predictable results therefrom.

Regarding claim 5, 17
Guo in view of Wang teaches or suggests:
An apparatus, method and means, further comprising: 
determining a set of reference points associated with the database based at least in part on the set of packets (Guo: ¶ 90: system determines a pitch peak and a sample count separating pitch peaks); (Wang: ¶ 19, 110-114; Table 3: system determines reset points, frame and sub frame boundaries based on parameters of the selected coding standard, thereby parsing the incoming audio samples into frames, sub-frames, etc.); and 
assigning the set of reference points in the database based at least in part on a parameter comprising a distance between reset frames of the set of reset frames, wherein inserting the set of reset frames is based at least in part on the assigning (Wang: ¶ 19, 110-114, Table 3: system maintains a distance between inter frame directive of intra frame insertions and manages the insertion of intra frames based thereon).

Regarding claim 6
Guo in view of Wang teaches or suggests:
An apparatus, method and means, further comprising: selecting a value of the distance from a range of distance values, wherein assigning the set of reference points in the database based at least in part on the selecting (Wang: ¶ 19, 110-114, Table 3: system maintains a distance between inter frame directive of intra frame insertions and manages the insertion of intra frames based thereon wherein the assignment is based on selecting a distance with respect to a packet loss rate).

Regarding claim 7, 18

An apparatus, method and means, wherein encoding the digital representation of the audio signal comprises: 
ignoring, based at least in part on the set of reset frames, one or more dependencies of a packet of the encoded set of packets with respect to one or more other packets of the encoded set of packets (Guo: ¶ 160: unvoiced frames are output with reconstructed speech modelling removed, ignored, discarded); (Wang: ¶ 102-109, Claim 1, 67: system operates to determine reset frames, intra frames, etc. and ignore long term prediction results by inclusion of a specially coded start vector thereby removing dependence on previous frame samples, silence, unvoiced frames rely ignore both long term prediction and intra frame coding) ; and 
encoding a current input frame of the audio signal based at least in part on the ignoring (Wang: ¶ 102-109: the specially coded start vector encoded with the output signal directs the decoder to ignore frames encoded therewith).

Regarding claim 8
Guo in view of Wang teaches or suggests:
An apparatus, method and means, further comprising: determining a set of continuous packets of the encoded set of packets, wherein inserting the set of reset frames between the one or more packets of the encoded set of packets comprises: inserting a first reset frame prior to a first packet of the set of continuous packets of the encoded set of packets; and inserting a second reset frame after a last packet of the set of continuous packets of the encoded set of packets (Wang: ¶ 19, 110-114, Table 3: system maintains a distance between inter frame directive of intra frame insertions and manages the insertion of intra frames based thereon wherein the assignment is based on selecting a distance with respect to a packet loss rate).. 

Regarding claim 9
Guo in view of Wang teaches or suggests:
An apparatus, method and means, further comprising: determining one or more of a coding mode or a pitch gain associated with the coding standard, wherein pre-encoding the database is based at least in part on one or more of the coding mode or the pitch gain associated with the coding standard (Wang: ¶ 50, 81, etc.: system comprises a codec switchable among multiple coding modes as well as pitch/gain values to encode data, said encoded data is shared with and used to derive and employ a pre encoded codebook).

Regarding claim 10
Guo in view of Wang teaches or suggests:
An apparatus, method and means, further comprising: estimating a scan result associated with the digital representation of the audio signal and the database, wherein encoding the digital representation of the audio signal is based at least in part on the scan result (Guo: 75-79: signal reconstructed based on matching pursuit scanning of the determined dictionary for appropriate pitch/envelope values); (Wang: ¶ 97-104; Fig 2, 6: encoder scans upcoming frames to determine information suitable to justify insertion of reset frames).

Regarding claim 11
Guo in view of Wang teaches or suggests:
An apparatus, method and means, further comprising: training the machine learning scheme to match one or more scanning approach decisions for one or more digital representations of one or more audio signals with respect to the database, wherein estimating 

Regarding claim 12
Guo in view of Wang teaches or suggests:
An apparatus, method and means, wherein encoding the digital representation of the audio signal comprises: encoding the digital representation jointly according to the coding standard and an additional coding standard different from the coding standard (Guo: ¶ 12, 13, 64-73; Fig 3: system encodes digital representation based on a first and second codebook and determines output of either the first or second representation based on a threshold, a first portion of an audio output above the threshold and a second portion of an audio output below the threshold are based on different codebooks).

Regarding claim 13, 19
Guo in view of Wang teaches or suggests:
An apparatus, method and means, further comprising:
receiving a digital representation of a second audio signal (Guo: ¶ 65, 169, 184; Fig 3, 12, 22: a received noisy speech signal such as by microphone 2249 converted to digital representation such as at audio codec 2251; system operates to receive a first user speech and remains operable to receive subsequent, second, etc. user speech); 

encoding the digital representation of the second audio signal using the machine learning scheme based at least in part on one or more weighting coefficients of the set of weighting coefficients (Guo: ¶ 12, 13, 64-73, 93-98; Fig 3: first and/or second subsequent input audio encoded based on converged filter coefficients and/or matching pursuit determined pitch/envelope values, action coefficients thereof); 
generating a second bitstream of the digital representation of the second audio signal that is compatible with the additional coding standard based at least in part on the encoding of the digital representation of the second audio signal (Guo: ¶ 12, 13, 64-73, 93-98; Fig 3: system generates a residual noise suppressed signal in concert with the first dictionary and a reconstructed speech signal in concert with the second dictionary); and 
outputting a representation of the second bitstream  (Guo: ¶ 12, 13, 64-73, 93-98; Fig 3: a reconstruction error value below a threshold directs output of a second representation of the second, subsequent bitstream, a reconstruction error value above a threshold directs output of a first representation of the second, subsequent bitstream).

Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/Primary Examiner, Art Unit 2654